Case 1:19-cv-03837-VSB Documen

 

EMPLOYEE AGREEMENT

 

 

 

This Agreement is entered into this 26 day of February, 2007 between Bamey & Barncy,
LLC, a Limited Liability Company (hereinafter referred to as “B&B”), and Rick Ferguson
(hereinafter referred to as “Employee”). In consideration of the mutual promises and agreements

contained herein, as well as other valuable consideration, it is agreed as follows:

INTRODUCTION
This Agreement is intended to set forth the terms and conditions of the employment
relationship between B&B and Employee. This relationship is based on the agreement and
understanding of the parties that B&B is the owner of the insurance business and that B&B’s
clients comprise a substantial part of the goodwill of the insurance business, as that term is used
below. This agreement is entered into to set forth the provisions of employment and to protect

the business and goodwill of B&B and its confidential and proprietary information.

AGREEMENT

In consideration of the mutual promises and agreements contained herei n, as well as other
valuable consideration, it is agreed as follows:

lL. At Will Employment. B&B agrees to employ Employee on an at will basis. This
means that either B&B or Employee may terminate the employment relationship at any time, for
any reason or no reason. Employee hereby voluntarily accepts this at will employment. Any
prior or contemporaneous representations, express or implied, to the contrary are hereby
superseded. This at will term of this Agreement may only be modified in writing signed by
Employee and Managing Member.

2. Compensation. Employee shall be paid a wage as determined by their
Departmental Manager. This amount will represent full compensation for all services performed
by Employee under this Agreement. B&B may change this compensation from time to time, in

its discretion, upon review of Employee’s efforts, production, and performance.

Page | of 5
Employee Agreement Rev 1/2007

 

  
 

Case 1:19-cv-038

3. Benefits. Employee shall be eligible for employee benefits generally provided by

 

B&B, such as group life and health insurance and a retirement plan, if any, on the same terms und
conditions as such benefits are available to similar employees of B&B.

4. Performance of Duties. Employee agrees to devote Employee’s full-time and best

 

efforts to the business of B&B. Employee will, at all times, loyally and conscientiously perform
all duties and obligations either expressly or implicitly required of Employee by B&B and the
terms of this Agreement. Employee further agrees not to engage in any outside activity or
business that would interfere with or be in conflict or competition with the business of B&B or
Employee’s responsibilities to B&B.

5. B&B Business Activity. All insurance agency and brokerage business, including
bond, risk management, self-insurance or other services, or any other related business conducted
by B&B, transacted through the efforts of Employee, shall be the sole property of B&B.
Employee shall have no right to share in any commissions, fees, or incentives resulting from the
conduct of such business other than the compensation referred to in Paragraph 2 of this
Agreement.

6. Confidential Information and Materials. As an employee of B&B, Employee will
have access to, and become acquainted with, confidential trade secrets relating to current and
potential clients of B&B and companies from which B&B obtains insurance coverage for their
clients, as well as other confidential information relating to expiration dates, policy terms,
conditions and rates, clients’ risk characteristics and information concerning the insurance
markets for particular risks (collectively “Proprietary Information”). This Proprietary
Information is owned by B&B and is regularly used in the operation of its business. Employee
shall not disclose the contents of any such proprietary information or any other confidential or
proprietary information of B&B, directly or indirectly, or use it in any way, either during the term
of this Agreement, or thereafter, except as is required in the course of Employee’s employment
with B&B. No confidential and proprietary information, whether prepared by B&B or
Employee, or otherwise coming into Employee’s possession, shall be removed from the premises
of B&B under any circumstances without the prior written consent of B&B, except as necessary
to conduct the business of B&B. Upon termination of employment, Employee shall immediately
return to B&B all proprietary information in Employee’s possession.

7. No Solicitation of Clients. Employee understands and agrees that Employee shall

 

Page 2 of 5
Employee Agreement Rev 1/2007

 

 
 
 

Case 1:19-cv-038

not at any time use any of B&B’s confidential or proprietary information or materials, either on
Employee’s own account or in association with any other person, firm, corporation or other
entity, to solicit, induce, encourage, entice away or divert any person or entity which was a client
of B&B during the time of Employee’s employment, excluding any clients that Employee brings
to B&B at the inception of his employment who were not previously clients of B&B. Employec
also agrees not to provide any other person or entity with any confidential or proprietary
information regarding B&B clients for purposes of assisting that person or entity in contacting or
soliciting such clients.

8. No Solicitation of Employees. Employee understands and agrees that Employee
will not on Employee’s own account or in Employee’s association with any other person, firm,
corporation or other entity, solicit any of B&B’s employees to work for Employee or any other
competitive company. Employee also agrees not to provide any other person or entity any
information regarding any B&B employee for purposes of assisting that person or entity to
contact or solicit such employees.

9. Indemnification. Employee represents to Employer that Employee is not subject

 

to any contractual agreement that would limit Employee’s right to accept employment with
Employer. Employee also represents that Employee will not use or disclose any confidential or
proprietary information of any other person or entity in connection with the duties required under
this Agreement. Employee shall indemnify, defend, and hold harmless B&B and its officers,
directors, shareholders, partners, employees, agents, and representatives (collectively
“Indemnitees”) against all liability, claims, costs, damages, and expenses including attorney's
fees incurred by Indemnitees for any claim of use or misappropriation of trade secrets,
interference with contractual relations or related claims made against Employee or B&B arising
out of or relating to Employee’s agreement with a prior employer.

10. Liquidated Damages, If Employee breaches any provision of paragraphs 6, 7, and 8
of this Agreement at any time, Employee agrees to pay promptly to Employer an amount of
liquidated damages equal to 50% of any subsequently earned commission, fee or compensation.
The parties agree that this provision is reasonable under the circumstances existing at the time
this Agreement is entered into and from the nature of the matter it would be impractical or
extremely difficult to fix the actual damages. This liquidated damages provision shall not

prevent B&B from seeking additional actual damages if such can be proved, as well as equitable

Page 3 of 5
Employee Agreement Rev 1/2007

 

  
 

 

    

We 4 0

eee eee

Case 1:19-cv-03837-VSB_ Document 38-2. Filed 06

 

relief as appropriate as set forth in paragraph 11 below.

ll. Other Remedies. Employee recognizes and agrees that the liquidated damages set

 

forth above may not be an adequate or an appropriate remedy for a breach by Employee of any of
the agreements set forth in paragraphs 6, 7, and 8 above, because the breach relates to matlers
which are of a special, unique or extraordinary character, or because the breach causes a loss for
which B&B may not be reasonably or adequately compensated in damages and which causes

B&B irreparable injury and harm. Consequently, Employee agrees that B&B shall, at its option,
be entitled to injunctive and/or other equitable relief to prevent a breach of any of the terms of
this Agreement and Employee agrees to be bound by the entry of any such order so enjoining
him.

12. Return of Records. All records, files, charts, and other documentation, including

 

any electronic records, relating in any manner whatsoever to clients of B&B or work prepared for
B&B, which comes into Employee’s possession, shall be the exclusive property of B&B,
regardless of who actually prepared the records or other documentation. Employee shall
immediately return all such records and documentation to B&B upon termination of
employment.

13, Successor. The rights and obligations of B&B under this Agreement shall inure to
the benefit of and be binding upon the successors, assigns or transferees of B&B.

14. Non-Assignability. This Agreement is not assi gnable by Employee.

15. Severability. In the event that any provision of this agreement is rendered illegal
or unenforceable by a court of competent jurisdiction, such event shall not affect the validity or
enforceability of the other provisions hereof. In the event that any of the restrictions set forth
above cannot be legally enforced for the period of time specified herein, such fact shall not affect
the applicability of such restrictions for a reasonable period of time.

16. Integration. This Agreement contains the entire agreement between the parties
hereto regarding Employee’s at-will employment and the terms of Employee’s compensalion and
benefits of employment with B&B. Additionally, it supersedes all prior negotiations,
understanding, letters, arrangements and agreements between them concerning those matters,
The language and all parts of this Agreement shall in all cases be construed simply according to
its fair meaning and not strictly for or against any party.

17. Choice of Law. This Agreement shall be governed by and construed under the

 

Page 4 of 5
Employee Agreement Rev 1/2007

 

 
Case 1:19-cv-038,

‘ .
Oa .

 

laws of the State of California,

18. Waiver. The waiver by B&B ofa breach of any provision of this Agreement shall
nol operate or be construed as a waiver of any subsequent breach of the same or any other
provision hereof,

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the day

and year first above written.

 

 

 

 

BARNEY & BARNEY, LLC EMPLOYEE
EZ Signature

CL Mee. KL PKL AUS)

Print Name

Page 5 of 5 ;
Employee Agreement Rev 1/2007

 

 
